EXHIBIT 3
FILED: APPELLATE DIVISION - 2ND DEPT 01/25/2021 02:57 PM                                         2020-08763
NYSCEF DOC. NO. 17                                                         RECEIVED
                                                                   To he Argued by:      NYSCEF: 01/25/2021
                                                             CARLOS J. CUEVAS
                                                         Time Requested: 15 Minutes


               Nm fork Bnprmt Court
              AjipfUatp itutaiott - ^frnni) itpculntpttt
                                                            Docket No. 2020-08763

            LAK3, LLC,
                                                                  Plaintiff-Appellant,


                                          - against -



            SEAN DUNN, GERALD DUNN and WELL DUNN
            MAINTENANCE & CONTRACTING,

                                                            Defendants-Respondents.



                BRIEF FOR DEFENDANT-RESPONDENT
                           SEAN DUNN


                                  CARLOS J. CUEVAS
                            Attorney for Defendant-Respondent
                                        Sean Dunn
                                1250 Central Park Avenue
                                Yonkers, New York 10704
                                      (914) 964-7060
                                   ccuevas576@aol.com




                          Westchester County Clerk’s Index No. 61510/17

                         Appeal Press, LLC - (914) 761-3600 (19108)
                               TABLE OF CONTENTS

                                                                   PAGE:

PRELIMINARY STATEMENT…………………………………                                 1

QUESTION PRESENTED………………………………………                                  2

THE STATEMENT OF THE CASE……………………………                               2

THE DECISION BELOW……………………………………….                                 4

ARGUMENT

C.P.L.R. SECTION 4102(a) IS A CLEARLY WRITTEN
STATUTE THAT PRECLUDES A PARTY FROM
UNILATERALLY WITHDRAWING ITS JURY DEMAND
WITHOUT THE CONSENT OF THE OTHER PARTY;
THEREFORE, THE TRIAL COURT’S DENIAL OF LAK3’S
MOTION TO WITHDRAW ITS JURY DEMAND SHOULD
BE AFFIRMED

A. CPLR Section 4102(a) Precludes LAK3 From Unilaterally
   Withdrawing Its Jury Demand Without the Consent of Messrs.
   Sean Dunn and Gerald Dunn………………………………….                         5

B. Prejudice Would Inure to Messrs. Sean Dunn and Gerald
   Dunn if LAK3 Were Permitted to Unilaterally Withdraw Its
   Jury Demand………………………………………………….                                 8

C. The Cases Cited by LAK3 are Inapposite or Distinguishable       9

D.LAK3’s Remaining Arguments Concerning the Purported
  Justifications for Its Attempted Withdrawal of Its Jury Demand
  are Unavailing …………………………………………………                               9

CONCLUSION…………………………………………………..                                    10

                                     i
                               TABLE OF AUTHORITIES
CASES:                                                               PAGE:

Freidus v. Eisenberg,
110 A.D.2d 800, 488 N.Y.S.2d 207 (2nd Dept. 1985)……………..              9

Muhl v. Vesta Fire Ins. Corp.,
288 A.D.2d 108, 733 N.Y.S.2d 163 (1st Dept. 2001)……………..              8

Parochial Bus Systems, Inc. v. Board of Educ. of City of New York,
60 N.Y.2d 539, 458 N.E.2d 1241, 470 N.Y.S.2d 564 (1983)……..           7

Patrolmen's Benev. Ass'n of City of New York v. City of New York,
41 N.Y.2d 205, 359 N.E.2d 1338, 391 N.Y.S.2d 544 (1976)……..           1, 6, 7

Sapp v. Propeller Co. LLC,
12 A.D.3d 218, 784 N.Y.S.2d 532 (1st Dept. 2004)………………                9

Tarantino v. City of New York,
148 A.D.2d 601, 539 N.Y.S.2d 67 (2nd Dept. 1989)……………..               9

CONSTITUTIONAL PROVISIONS:

N.Y. Const. Art. 1, § 2…………………………………………….                             1, 8, 9

STATUTE:

N.Y. C.P.L.R. § 4102(a)………………………………………….                             Passim

SECONDARY AUTHORITIES:

David Siegel, N.Y. C.P.L.R. § 4102 Practice Commentaries
C: 4102:2…………………………………………………………                                       5, 6

8 Jack Weinstein, Harold Korn & Arthur Miller, New York Civil
Practice: CPLR ¶ 4102.05 (2020)………………………………..                         6

                                     ii
                              PRELIMINARY STATEMENT

       This appeal concerns the Appellant’s, LAK3, LLC (“LAK3”) attempted uni-

lateral withdrawal of its jury demand over the objections of Messrs. Sean Dunn

and Gerald Dunn. LAK3 is attempting to deprive Messrs. Sean Dunn and Gerald

Dunn of a fundamental right, the right of a jury trial, that is protected by the New

York State Constitution. N.Y. Const. Art. 1, § 2.

       C.P.L.R. Section 4102(a), which governs the withdrawal of a jury demand,

contains an unequivocal command that prohibits the withdrawal of a jury demand

absent the consent of the other party. N.Y. C.P.L.R. § 4102(a). LAK3 desires that

this Court disregard the unambiguous language of C.P.L.R. Section 4102(a). LAK3

seeks an interpretation of C.P.L.R. 4102(a) that would eviscerate the plain meaning

of this important statute that protects the right to a jury trial. A basic tenet of statu-

tory interpretation is that a clearly written statute should be construed to give effect

to the plain meaning of its words. Patrolmen's Benev. Ass'n of City of New York v.

City of New York, 41 N.Y.2d 205, 208, 359 N.E.2d 1338, 391 N.Y.S.2d 544

(1976).

       Mr. Sean Dunn and Mr. Gerald Dunn objected to LAK3’s attempted with-

drawal of its jury demand. (R. 24-54). The trial court found that prejudiced would

inure to Messrs. Sean Dunn and Gerald Dunn if LAK3 were permitted to withdraw

its jury demand. (R. 8-9). The trial court denied LAK3’S Motion to Withdraw Its


                                            1
Jury Demand. It is respectfully represented that the order denying LAK’s motion to

withdraw its jury demand should be affirmed.

                              QUESTION PRESENTED

      Whether the trial court erred in denying the LAK3’s Motion to Withdraw Its

Jury Demand pursuant to C.P.L.R. Section 4102(a) when the Respondents objected

to the withdraw of its jury demand and the Respondents would be prejudiced by

the withdrawal of the jury demand?

                        THE STATEMENT OF THE CASE

      On August 4, 2017, LAK3 commenced this civil action against the Defend-

ants. (Dkt. No. 1). On September 29, 2017, the Defendants interposed a Verified

Answer with Counterclaims that denied the material allegations the Complaint.

(Dkt. No. 6).

      On September 17, 2018, Mr. Sean Dunn filed a Chapter 7 petition in the

United States Bankruptcy Court for the Southern District of New York, In re

Dunn, Case No. 18-36566(CGM). (Bankr. Dkt. 1). Thereafter, LAK3 filed an ad-

versary proceeding objecting to the dischargeability of its debt and Mr. Dunn’s dis-

charge, LAK3, LLC v. Dunn, Adv. Pro. No. 18-9038(CGM). (R 28). On March 22,

2019, LAK3 obtained relief from the automatic stay in the United States Bank-

ruptcy Court so that it could proceed to trial in the Supreme Court of the State of

New York instead of the United States Bankruptcy Court. (R 28, 31-32). LAK3


                                         2
made a strategic litigation decision to proceed with a jury trial in the Supreme

Court of the State of New York rather than a non-jury trial in the United States

Bankruptcy Court. (R 28).

      LAK3 failed to personally appear for three Pre-Trial Conferences conducted

in its adversary proceeding. (R 28). Consequently, LAK3’s adversary proceeding

was dismissed for the failure to prosecute. (R 28). The United States District Court

reversed the dismissal of the LAK3 adversary proceeding, and it remanded for a

more appropriate sanction. (R28). LAK3 was sanctioned by the Bankruptcy Court

for its failure to appear at three Pre-Trial Conferences. LAK3, LLC v. Dunn, Adv.

Pro. 18-9038(CGM)(Bankr. Adv. Pro. Dkt. No. 63).

      On October 18, 2019, LAK3 filed its Note of Issue that demanded trial by

jury on all issues. (Dkt. No. 236). On September 8, 2020, counsel for LAK3 wrote

to Justice Wood concerning his client’s intent to withdraw its demand for a jury

trial. (Dkt. No. 309)(R 16). On September 11, 2020, counsel for Mr. Sean Dunn

wrote to Justice Wood opposing LAK3’s withdrawal of its jury demand. (Dkt. No.

310). On September 15, 2020, Justice Wood conducted a video conference with

counsel concerning LAK3’s withdrawal of its jury demand. (R 5,16).

      On September 18, 2020, LAK3 made a Motion to Withdraw Its Jury De-

mand (the “Motion”). (R 9-10). Messrs. Sean Dunn and Gerald Dunn opposed the

Motion. (R 24-54). Mr. Sean Dunn objected to LAK3’s attempted withdrawal of


                                         3
its jury demand because LAK3 sought relief that was contrary to the express lan-

guage of C.P.L.R. 4102(a). (R. 25-26). Mr. Sean Dunn desired a trial by jury. (R.

27).

       Mr. Gerald Dunn also objected to LAK3’s attempted withdrawal of its jury

demand. (R. 52). Mr. Gerald Dunn contended that he would be prejudiced by a

non-jury trial. (R. 52). Mr. Gerald Dunn reasoned that the issues of credibility to

be made at the trial would be better made by a collective conscience of his peers

from Westchester County rather than by an individual (R. 52). A jury was better

suited to act as a fact-finder and apply real life experiences to the nuanced facts in

the case at bar. (R. 52-53).

                               THE DECISION BELOW

       Justice Wood denied the Motion. (R. 8). Pursuant to C.P.L.R. 4102(a), a

party may only withdraw a demand for a jury trial if the other party consents and

no undue prejudice would result to the other party. (R. 7). Justice Wood stated:

       In light of the foregoing, and while a court is presumed capable of dis-
       regarding a prejudicial aspect of the evidence, nonetheless, this court
       finds that as defendants raise that they may suffer prejudice by having
       a bench trial, and plaintiff has not presented any factor that would
       qualify it for an expedited trial, to protect the rights of all parties, the
       court finds that the better course is to proceed with a jury trial. Ac-
       cordingly, plaintiffs motion to withdraw its demand for a jury trial is
       denied.

(R. 7-8).



                                            4
                                     ARGUMENT

             C.P.L.R. SECTION 4102(a) IS A CLEARLY WRITTEN
             STATUTE THAT PRECLUDES A PARTY FROM
             UNILATERALLY WITHDRAWING ITS JURY DEMAND
             WITHOUT THE CONSENT OF THE OTHER PARTY;
             THEREFORE, THE TRIAL COURT’S DENIAL OF
             THE MOTION SHOULD BE AFFIRMED


         A. CPLR Section 4102(a) Precludes LAK3 From Unilaterally Withdraw-
            ing Its Jury Demand Without the Consent of Messrs. Sean Dunn and
            Gerald Dunn

      C.P.L.R. Section 4102(a) governs the withdrawal of a demand for a jury

trial. N.Y. C.P.L.R. § 4102(a). C.P.L.R. Section 4102(a) states:

      Any party may demand a trial by jury of any issue of fact triable of
      right by a jury, by serving upon all other parties and filing a note of is-
      sue containing a demand for trial by jury. Any party served with a
      note of issue not containing such a demand may demand a trial by
      jury by serving upon each party a demand for a trial by jury and filing
      such demand in the office where the note of issue was filed within fif-
      teen days after service of the note of issue. A demand shall not be ac-
      cepted for filing unless a note of issue is filed in the action. If no party
      shall demand a trial by jury as provided herein, the right to trial by
      jury shall be deemed waived by all parties. A party may not withdraw
      a demand for trial by jury without the consent of the other parties, re-
      gardless of whether another party previously filed a note of issue
      without a demand for trial by jury. (Emphasis added).

N.Y. C.P.L.R. § 4102(a).

      Professor David Siegel has made the following comments concerning

C.P.L.R. Section 4102(a) and the withdrawal of a jury demand:

      The party demanding the jury can withdraw the demand only with the
      consent of the other parties. So, even if party X did not itself demand
                                          5
      a jury, X can withhold permission to the withdrawal of the jury de-
      mand by Y, the only party who demanded a jury, if Y later attempts to
      withdraw it. A 1990 amendment that added the “regardless” clause to
      the last sentence of CPLR 4102(a) makes that clear no matter who de-
      manded the jury, or by what means. (Emphasis added).

David Siegel, N.Y. C.P.L.R. § 4102 Practice Commentaries C: 4102:2.

      A leading treatise on New York civil practice has made the following obser-

vations concerning C.P.L.R. Section 4102(a) and the withdrawal of a jury demand:

      CPLR 4102(a) provides that a party who has made a jury demand may
      not withdraw it unless all other parties consent. The provision protects
      a party who relies upon a jury demand made by another party and for-
      bears from making a similar demand. Prior to its amendment in 1990,
      CPLR 4102(a) was held not to protect a party who filed a note of issue
      and expressly specified that the case should be tried without a jury.
      (Footnotes omitted).

8 Jack Weinstein, Harold Korn & Arthur Miller, New York Civil Practice: CPLR ¶

4102.05 (2020).

      The leading scholars of the C.P.L.R. are in agreement that under C.P.L.R.

Section 4102(a) that a party cannot unilaterally withdraw its jury demand over the

objection of the other party. LAK3 seeks an unorthodox interpretation of C.P.L.R.

Section 4102(a) that is contrary to mainstream scholarly thought.

      It is fundamental that a court, in interpreting a statute, should attempt to ef-

fectuate the intent of the Legislature and where the statutory language is lucid and

unambiguous, the court should construe it so as to give effect to the plain meaning

of the words employed. Patrolmen's Benev. Ass'n of City of New York v. City of


                                          6
New York, 41 N.Y.2d 205, 208, 359 N.E.2d 1338, 391 N.Y.S.2d 544 (1976). A

statute must be read and given effect as it is written by the Legislature, however

not as a court might think it should or would have been written if the Legislature

had envisaged all the problems and complications which might arise. Parochial

Bus Systems, Inc. v. Board of Educ. of City of New York, 60 N.Y.2d 539, 548-59,

458 N.E.2d 1241, 470 N.Y.S.2d 564 (1983).

      C.P.L.R. Section 4102(a) has an unequivocal mandate that a jury demand

cannot be withdrawn unless the other party has granted its consent. N.Y. C.P.L.R.

§ 4102(a). LAK3 seeks that this Court adopt a tortured interpretation of C.P.L.R.

Section 4102(a) is contrary to the clear language of this important statute. LAK3’s

contrived interpretation would abolish the protection of the right to a jury trial.

LAK3 seeks that this Court adopt an interpretation of C.P.L.R. Section 4102(a)

that no other court has adopted.

      It is respectfully represented that it is incumbent upon this Court to imple-

ment the clear language of the Legislature. Parochial Bus Systems, Inc. v. Board of

Educ. of City of New York, 60 N.Y.2d 539, 548-59, 458 N.E.2d 1241, 470

N.Y.S.2d 564 (1983). Under the express provisions of C.P.L.R. Section 4102(a)

the objections of Messrs. Sean and Gerald Dunn preclude LAK3 from withdrawing

its jury demand. N.Y. C.P.L.R. § 4102(a). Therefore, the order denying the Motion

should be affirmed.


                                           7
          B. Prejudice Would Inure to Messrs. Sean Dunn and Gerald Dunn
             if LAK3 Were Permitted to Unilaterally Withdraw Its Jury Demand

      The Appellate Division, First Judicial Department has stated that a jury de-

mand cannot be withdrawn without the consent of the other party unless it will

cause no “undue prejudice” to the other party. Muhl v. Vesta Fire Ins. Corp., 288

A.D.2d 108, 109, 733 N.Y.S.2d 163 (1st Dept. 2001).

      Trial by jury in a civil action is an important right protected by the New

York State Constitution. N.Y. Const. Art. 1, § 2. The pertinent provision of the

New York State Constitution states:

      Trial by jury in all cases in which it has heretofore been guaranteed by
      constitutional provision shall remain inviolate forever; but a jury trial
      may be waived by the parties in all civil cases in the manner to be pre-
      scribed by law.

N.Y. Const. Art. 1, § 2.

      Mr. Gerald Dunn contended that he would be prejudiced by a non-jury trial.

(R. 52). Mr. Gerald Dunn reasoned that the issues of credibility to be made at the

trial would be better made by a collective conscience of his peers from Westchester

County rather than by an individual (R. 52). A jury would be better suited to act as

a fact-finder and apply real life experiences to the nuanced facts in the case at bar.

(R. 52-53). The ability to be judged by your peers is fundamental to the American

jury system and the American system of justice.




                                          8
          C. The Cases Cited by LAK3 are Inapposite or Distinguishable

       LAK3’s reliance on Sapp v. Propeller Co. LLC, 12 A.D.3d 218, 784

N.Y.S.2d 532 (1st Dept. 2004) is misplaced. There, the First Department reversed

the granting of a motion to withdraw a jury demand. The court stated:

       We reverse. Under CPLR 4102(a), defendants had no right to with-
       draw their jury demand without plaintiffs' consent (see Muhl v. Vesta
       Fire Ins. Corp., 297 A.D.2d 213, 214, 745 N.Y.S.2d 691 [2002];
       Chase Manhattan Bank v. Kalikow, 143 A.D.2d 557, 559, 532
       N.Y.S.2d 764 [1988] ).

Id. at 219. Sapp, reflects that LAK3’s position is contrary to the express language

of C.P.L.R. Section 4102(a) and contrary to applicable case law.

       Similarly, LAK3’s reliance on Tarantino v. City of New York, 148 A.D.2d

601, 539 N.Y.S.2d 67 (2nd Dept. 1989) and Freidus v. Eisenberg, 110 A.D.2d 800,

488 N.Y.S.2d 207 (2nd Dept. 1985) is unwarranted because these decisions were is-

sued prior to the 1992 amendment to C.P.L.R. 4102(a).

          D. LAK3’s Remaining Arguments Concerning the Purported Justifica-
             tions for Its Attempted Withdrawal of Its Jury Demand are Unavailing

      The right to a jury trial in a civil case is a fundamental right protected by the

New York Constitution. N.Y. Const. Art. 1, § 2. C.P.L.R. Section 4102(a) is a

clearly drafted statute intended to protect a civil litigant’s right to a jury trial. N.Y.

C.P.L.R. § 4102(a).




                                            9
      LAK3 has made serious allegations against Messrs. Sean Dunn and Gerald

Dunn, including alleged fraud and diversion of trust funds. (R. 12). Messrs. Sean

Dunn and Gerald Dunn have ardently stated that they desire a jury trial. (R. 24-54).

During this pandemic the Legislature has not abrogated the protection afforded by

C.P.L.R. Section 4102(a). To provide relief to LAK3 by withdrawing its jury de-

mand this Court would have to disregard C.P.L.R. Section 4102(a) and deny

Messrs. Sean Dunn and Gerald Dunn a jury trial, which would be a denial of due

process of law. Consequently, LAK3’s argument concerning the alleged denial of

its right to due process of law if it is not permitted to withdraw its jury demand is

untenable.

                                 CONCLUSION

      For all the reasons set forth herein, the order of the trial court should be af-

firmed.

Dated: Yonkers, New York
       January 22, 2021
                                               Respectfully Submitted,
                                               CARLOS J. CUEVAS, ESQ.
                                               Attorney for Respondent
                                               SEAN DUNN

                                               By: /s/ Carlos J. Cuevas
                                                   Carlos J. Cuevas
                                                   1250 Central Park Avenue
                                                   Yonkers, New York 10704
                                                   Tel. No. 914.964.7060
                                                   Fax No. 914.423.6117
                                                   Email ccuevas576@aol.com
                                          10
                    PRINTING SPECIFICATIONS STATEMENT
                     Pursuant to 22 NYCRR § 1250.8(f) and (j)

The foregoing brief was prepared on a computer. A proportionally spaced typeface

was used, as follows:

      Name of typeface: Times New Roman

      Point size: 14

      Line spacing: Double

The total number of words in the brief, inclusive of point headings and footnotes

and exclusive of pages containing the table of contents, table of citations, proof of

service, printing specifications statement, or any authorized addendum containing

statutes, rules and regulations, etc. is 2,436 words.

Dated: Yonkers, New York
       January 22, 2021


                                                        /s/ Carlos J. Cuevas
                                                            Carlos J. Cuevas
